Citation Nr: 1233335	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-12 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected diabetic retinopathy.

2.  Entitlement to an evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a compensable evaluation for service-connected hemorrhoids.

4.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to May 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by which the RO, in pertinent part, denied entitlement to the benefits sought herein.

The issues of entitlement to a compensable evaluation for service-connected diabetic retinopathy, entitlement to a compensable evaluation for service-connected hemorrhoids, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD is manifested by no more than moderate symptomatology and a mild to moderate response to medication.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 50 percent, but no higher, for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2008 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  The July 2008 letter referred to the TDIU claim.  However, a remand for a corrective VCAA notice is not required, as the VA notice of disagreement and other communications reflect that he is aware of worsening of disability symptoms is necessary for an increased rating.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Notice consistent with the Court's holding in Dingess was provided in July 2008.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA clinical records, and private medical records.  Additionally, the Veteran was afforded adequate medical examinations in furtherance of his claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD has been rated 30 percent disabling by the RO under the provisions of Diagnostic Code 9411.  38 C.F.R. § 4.130.  

Under this diagnostic code, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32). 

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores of 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

On March 2008 VA PTSD examination, the examiner noted that the Veteran was taking Paxil and Clonazepam with a minimal response.  He had not been hospitalized for PTSD, but he was receiving psychotherapy.  The Veteran described his family relationships as good.  He retired three months earlier due to age.  Speech, thought processes, orientation, and hygiene were within normal limits.  Abstract thinking was normal.  Behavior was appropriate, and judgment was not impaired.  There were no panic attacks, delusions or hallucinations, and no obsessional rituals.  Suicidal ideation and homicidal ideation were absent.  Affect and mood were abnormal with disturbance in motivation and mood.  There was mild memory impairment.  The examiner diagnosed PTSD with alcohol abuse and assigned a GAF score of 75.  The examiner indicated that the Veteran was unable to perform the activities of daily living only intermittently.  He was consistently capable of self care.  The Veteran's psychiatric symptoms were controlled by continuous medication.

An August 2008 VA progress note indicated that the Veteran suffered from nightmares, flashbacks, recurrent intrusive thoughts, social isolation, avoidance, depressed/anxious/irritable mood, hypervigilance, exaggerated startle response, relationship difficulties with others, and memory problems.  The Veteran also reported crying.

On September 2008 VA fee-basis psychiatric examination, the Veteran reported intrusive thoughts, poor sleep, nightmares, social isolation following retirement, crying spells, and anxiety.  He was watchful in public.  He reported impatience and irritability.  The Veteran's symptoms worsened following his retirement earlier in the year.  The Veteran was never hospitalized for a psychiatric disability.  He had never been psychotic, suicidal, or homicidal.  On examination, the Veteran's eye contact was good.  He was polite and cooperative.  Speech and thought processes were goal directed.  There were no psychomotor abnormalities.  The Veteran was fully oriented, and no memory deficits were elicited.  The Veteran was sad and anxious.  The examiner opined that the Veteran would not be able to work in an administrative position, as he had been, due to his inability to handle sustained emotional stress, but employment was generally possible.  The examiner diagnosed, in pertinent part, PTSD to which he assigned a GAF score of 55.  

On April 2012 VA examination, the examiner noted occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self care, and conversation.  The Veteran's PTSD was associated with social isolation, irritability, and hypervigilance.  The Veteran described a good family situation.  However, he was significantly socially withdrawn.  He was taking psychotropic medication with a minimal to moderate response.  The Veteran had not been psychiatrically hospitalized, and he had not sought emergency treatment for his psychiatric symptoms.  A GAF of 78 was assigned, although increasing social isolation was noted.  The examiner opined that the Veteran could work but not in a supervisory capacity.  The examiner noted that the Veteran was not employed after 22 years with the United States Postal Service (USPS) due to the emotional stress inherent in working for the USPS.  The Board notes that documentation in the claims file reflects that the Veteran was not employed by the USPS prior to his 2008 retirement.  Rather, he had a long work history with a branch of VA and that he had retired due to age.  The Veteran's symptoms included depression, anxiety, chronic sleep impairment, flattened affect, difficulty adapting to stressful circumstances, suicidal ideation, and irritability.  

A review of the evidence reveals that when considering the evidence in the light most favorable to the Veteran, a 50 percent evaluation is warranted for the entire appeal period.  Hart, sputa; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  While a GAF score of 75 was assigned in March 2008, only a short time later, the GAF score was revised to 55.  As well, his symptoms, which include social isolation, depression, anxiety, hypervigilance, a somewhat impaired memory, only a mild to moderate response to medication militate in favor of a 50 percent evaluation.  Id.  The Board recognizes that a GAF of 78 was assigned on examination in April 2012, which, under usual circumstances, would militate against the assignment of a 50 percent evaluation for PTSD.  The Veteran's symptoms on examination that are described above, however, along with increasing social isolation and an only minimal to moderate response to psychotropic medication weigh in favor of a 50 percent evaluation.  38 C.F.R. § 4.7; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

A 70 percent evaluation is not for application because most of the severe symptoms associated with a 70 percent evaluation such as obsessional rituals interfering with routine activities, illogical speech, near continuous panic or depression affecting the ability to function independently, impaired impulse control, and neglect of hygiene are absent.  Suicidal ideation was noted on examination in April 2012.  However, no attempts were noted.  The Veteran was never psychiatrically hospitalized, and he had never sought emergency psychiatric treatment.  On balance, therefore, the Board finds that the one mention of suicidal ideation in the record does not, in and of itself, warrant the assignment of a 70 percent disability rating for PTSD at any time during the appeal period, in the absence of most of the very severe symptoms associated with a 70 percent evaluation for PTSD.  Indeed, a 70 percent evaluation would entail occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Here, family relations, judgment, and thinking appear to be unimpaired.  The Veteran's ability to work has not been questioned.  While he can no longer serve in a supervisory capacity, he is capable of employment without restriction due to his service-connected PTSD.  In their totality, therefore, the Veteran's PTSD symptoms more closely resemble those associated with a 50 percent evaluation, and a 70 percent evaluation is not warranted.  Id.  The Board emphasized, moreover, that the April 2012 examiner noted occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self care, and conversation.  Such an assessment fits squarely within the criteria for a 30 percent evaluation.  The Board has considered the Veteran's PTSD symptoms in their entirety during the appellate period and has determined that they most closely approximate the criteria for a 50 percent evaluation.  His PTSD symptoms, particularly in light of the assessment of occupational and social impairment made by the April 2012 examiner, do not rise to the level required for a 70 percent evaluation.  The Board reminds the Veteran that VA decision makers have discretion to accept or reject pieces of evidence provided that sufficient reasons and bases are set forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Court has held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Because the issue of entitlement to TDIU is already in appellate status, the Board will not discuss it with respect to this claim.  Rice, supra.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, an extraschedular rating need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for mental disorders shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the Veteran's PTSD symptoms closely resemble the criteria for a 50 percent evaluation for mental disorders noted in the Rating Schedule.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore adequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant an even more favorable decision.


ORDER

An evaluation of 50 percent for PTSD is granted subject to the law and regulations governing the payment of veterans' benefits.


REMAND

A remand is required with regard to the remaining issues to ensure that there is a complete record upon which to decide the issues remaining on appeal.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

As to the Veteran's application for a higher disability rating for hemorrhoids, on examination in September 2008, significant anemia was noted, and the Veteran was supposed to follow up with his primary care physician.  On VA examination in April 2012, the examiner provided complete blood count results, some of which were outside the normal range.  The examiner did not explain the significance of the results or indicate whether the Veteran suffers from anemia due to his service-connected hemorrhoids.  As such, a further VA examination is necessary to determine the current severity and impact of the service-connected hemorrhoids.  The examination instructions are contained in the second paragraph below.

In a June 2012 written statement, received at the RO prior to the certification of the case to the Board, the Veteran indicated that the RO did not discuss lacrimation in its denial of a compensable evaluation for diabetic retinopathy.  Upon receipt of relevant evidence after the initiation of an appeal and before transfer of the records to the Board, the RO must issue a supplemental statement of the case addressing the new evidence. 38 C.F.R. § 19.37 (2011).  If the claims file is transferred to the Board before the RO considers the evidence, the Board must remand the appeal to the RO for review unless the veteran submits a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2011).  This evidence must be considered by the RO.  

The record contains VA clinical treatment records dated until May 31, 2012.  In order to ensure that the record in complete, all VA clinical records dated after May 31, 2012 should be added to the record.  See 38 C.F.R. § 3.159(c)(2) ; Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990) (holding that all VA treatment records that could potentially be helpful in resolving a claim must be obtained); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file). 

Because adjudication of the Veteran's claims of entitlement to a compensable evaluation for service-connected hemorrhoids and entitlement to a compensable evaluation for service-connected diabetic retinopathy potentially will affect his TDIU claim, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180. 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Accordingly, adjudication of the Veteran's TDIU claim is deferred.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Associate with the record all VA clinical records dated from June 1, 2012 to the present.

2.  Schedule a VA hemorrhoids examination.  All symptoms and manifestations should be detailed to include whether they are large, irreducible, productive of excessive redundant tissue, frequently recurring, fissures, excessive bleeding, and/or anemia.  All necessary laboratory tests should be conducted.  The examination must review the claims file in conjunction with the examination and indicate in the examination report whether the requested review took place.  A rationale for all opinions and conclusions should be provided.

3.  Review the record and ensure that all the above actions are completed.  When the RO/AMC is satisfied that the record is complete and the examination is adequate for rating purposes, the remaining claims should be readjudicated.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case, to include consideration of the Veteran's June 2012 argument regarding lacrimation, and allow the appropriate time for response.  Thereafter, the claim should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other

 appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


